Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5 and 6 of the response, filed7/28/2022, with respect to 35 U.S.C. 102 have been fully considered and are persuasive.  The  rejection  of claims 1-10 has been withdrawn. The filing of a translation of the foreign priority document has overcome the rejections under 35 U.S.C. 102 



	Reasons for Allowance	
The following is an examiner’s statement of reasons for allowance:

Applicants filing of a translation for prior
Re claim 1 Lee et al “Context adaptive entropy model for end to end optimized image compression “ (cited in an IDS) discloses An apparatus, comprising: a processor to couple to a memory to implement, an image encoder configured to encode image data to be processed by using a convolutional neural network (CNN) to generate feature vectors or feature maps of the image data(see figure 3 note work Ga also see also section 3 see figure 4 note that the encoder is convolutional neural network); a quantizer configured to quantize the feature vectors or the feature maps to generate multiple discrete symbols to be encoded (see figure 3 element UIQ and also see section 3 note uniform quantization is preformed to signal y);; and an entropy encoder configured to perform entropy encoding of the encoded image data according to the probabilities of the discrete symbols to be encoded (see figure 3 note that EC is and entropy encoder   also see section 3 note that the probability mass functions I used on the entropy model ).

Lee  does not disclose a probability estimator configured to estimate probabilities of the multiple discrete symbols to be encoded by using a multi-scale context model including multiple mask convolution layers of different scales

Re claim 8 Lee discloses An apparatus, comprising: a processor to couple to a memory to implement, an entropy decoder configured to perform entropy decoding on the symbols to be decoded for the entropy encoded image data according to the probabilities to obtain feature vectors or feature maps (see figure 3 note that ED is and entropy decoder    also see section 3 note that the probability mass functions I used on the entropy model ). ; and an image decoder configured to decode the feature vectors or the feature maps to generate decoded image data of the entropy encoded image data (see figure 3 and section 3 note that Gs in the reverse transform  see figure 4 note that decoder is convolutional neural network) .

 Lee does not disclose a probability estimator configured to estimate probabilities of the multiple discrete symbols to be encoded by using a multi-scale context model including multiple mask convolution layers of different scales



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669